Beasley, Judge.
This is an appeal from a judgment entered by the state court in favor of plaintiff/appellee following a bench trial in a contract action. At issue was plaintiff’s claim for sales commissions accrued for contract renewals following the termination of a written insurance sales agreement between the parties. The trial court awarded appellee sales commissions plus interest totalling $55,273.94, which included commissions on contracts to be renewed in the future, and $20,500 as expenses of litigation.
In his complaint, plaintiff asked for judgment as to “future sales commissions earned by the Defendant on all policy renewals of clients enrolled” by him. The parties stipulated to the venue of the state court and application of Georgia law. Appellant now contends that the award of future commissions, not yet accrued, is in the nature of a declaration of rights, which is within the exclusive domain of the superior court, OCGA § 9-4-2.
Without reaching that issue, we hold that the state court had no authority to order the payments in the future of sums not yet due under the contract. See Nicholes v. Swift, 118 Ga. 922 (2) (45 SE 708) (1903); Williamson v. C & S Realty Co., 130 Ga. App. 592, 593 (203 SE2d 906) (1974). If such payments to which plaintiff claims entitlement are not made when due, his recourse will be to bring another suit, rather than to seek enforcement of the provision in the court’s order and judgment purporting to award future commissions. It must be stricken as null and void.
In all other respects raised by the enumerations of error, the judgment of the court below is affirmed because no other reversible error of law appears.

Judgment affirmed on condition that the judgment as to future sums is vacated upon remittitur; otherwise reversed.


Birdsong, P. J., and Andrews, J., concur.